Citation Nr: 1118904	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-38 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for compression fractures of T7, 9, and 10.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran's DD 214 of record reflects active duty service from April 2003 to August 2006 with two months prior active duty service. Service medical records associated with the claims folder indicate military medical treatment predating April 2003, at which time the appellant was regarded as a civilian affiliated with the U.S. Air Force. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The rating decision granted entitlement to service connection for compression fractures of T7, 9, and 10, with an evaluation of 10 percent, effective September 1, 2006.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2011 Board hearing. A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that her back disability has worsened. Her last VA examination was in October 2006, nearly five years ago. Additionally, at an April 2011 Board hearing, the Veteran indicated that she has experienced bowel disturbances, which she believes, and a VA examiner had indicated to her, might be related to her back disability. Further examination is required to accurately rate the Veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all records of VA and non-VA health care providers who have treated her for a back disability and related symptoms, including bowel disturbances. Obtain any appropriate authorizations for release of medical information and then associate with the claims folder all relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. Advise the Veteran that, with respect to private medical evidence, she may alternatively obtain the records on her own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA treatment created or updated after October 2006.

2. Wait an appropriate time period for the Veteran to respond; then schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine the current level of disability and whether reported bowel disturbances are related to a service-connected back disability. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all lay and medical evidence associated with the claims folder. In particular, the Board calls the clinician's attention to an April 2011 Board hearing transcript, in which the Veteran stated that she experiences bowel disturbances, which she believes may be related to her service-connected back disability. 

c. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

Ranges of motion for the back must be recorded along with the impact of pain, weakness, fatigue, incoordination, and repetitive motion on these ranges. If pain, weakness, fatigue, incoordination, and/or repetitive motion are found to impact ranges, the clinician should note the numerical extent to which the Veteran's ranges of motion are limited by these factors.

The clinician should opine as to whether bowel disturbances are present. If so, the clinician should set forth all manifestations of bowel disturbances and indicate whether the disturbances are etiologically related to the Veteran's service-connected back disability. 

d. In all conclusions, the clinician must identify and explain the medical bases of his or her opinions with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. Readjudicate the claim. If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).













(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


